234 S.W.3d 627 (2007)
TREASURER OF the STATE OF MISSOURI-CUSTODIAN OF the SECOND INJURY FUND, Appellant,
v.
John JONES, Respondent.
No. WD 68073.
Missouri Court of Appeals, Western District.
October 9, 2007.
Maureen T. Shine, Kansas City, MO, for appellant.
Thomas R. Hill, Kansas City, MO, for respondent.
Before THOMAS H. NEWTON, P.J., PAUL M. SPINDEN, and LISA WHITE HARDWICK, JJ.

ORDER
PER CURIAM.
The Second Injury Fund appeals the decision of the Labor and Industrial Relations Commission to award Mr. John Jones compensation for permanent total disability.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).